                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FIDELITY NATIONAL TITLE
INSURANCE CO.,
               Plaintiff,                                    CIVIL ACTION

                 v.

ASSURANCE ABSTRACT CORP.,                                    No. 18-1332
              Defendant.

                                      MEMORANDUM

 PRATTER,   J.                                                                    APRIL   12, 2019

       This lawsuit began when Fidelity National Title Insurance Co. asserted claims against

Assurance Abstract Corp. for breach of contract, negligence, and indemnification concerning

Fidelity's commitment to insure the conveyance of title to a residential property in Philadelphia

after it was revealed that the conveyance was fraudulent. In tum, Assurance brought claims against

several third-party defendants, including Thor Equity, LLC-a company engaged in buying and

selling distressed properties-and Alexander Pekerman-the sole member of Thor-for their

alleged involvement in the sale of the subject property. 1

       The Thor Defendants moved to dismiss Assurance's third-party claims against them,

including the outstanding claims for unjust enrichment, quantum meruit, contribution, and

indemnification. 2 The Court will dismiss the unjust enrichment and quantum meruit claims



         The Court will collectively refer to Thor Equity and Mr. Pekerman as the "Thor
Defendants."
2
        Assurance originally brought claims for breach of contract, breach of the covenant of good
faith and fair dealing, unjust enrichment, quantum meruit, fraud, fraudulent concealment, negligent
misrepresentation, civil conspiracy, contribution, and indemnification against the Thor
Defendants. However, during oral argument, Assurance's counsel agreed to the dismissal of
Assurance's breach of contract, breach of the covenant of good faith and fair dealing, fraud,
fraudulent concealment, negligent misrepresentation, and civil conspiracy claims.
                                                  1
because Assurance failed to plead that it provided a cognizable benefit to the Thor Defendants.

The Court will also dismiss the contribution and indemnification claims because Assurance failed

to allege that the Thor Defendants committed an underlying tort.

                                          BACKGROUND

       In 1920, Antonio Pugliese purchased a residential property in Philadelphia. In June 2017,

97 years later, Antonio Pugliese purportedly transferred the property to Winton Street Realty, LLC.

       Thereafter, the Thor Defendants entered into an agreement with Winton to purchase the

property for $75,000. At that time, they contacted Assurance to act as the closing agent for the

transaction and to arrange for title insurance. However, the Thor Defendants decided not to buy

the property and assigned their rights under the purchase agreement to Barank Development, LLC

for $78,400.

        Assurance stayed on as the closing agent for the deal between Winton and Barank.

Assurance retained the services of Abstract Services, LLC ("Searcher") to run a title search on the

property. Assurance alleges that Searcher's title search did not show any issues with Winton's

title. In August 2017, at the closing for the deal, Barank paid Assurance $1,367 for a title policy

underwritten by Fidelity with $160,000 in coverage. Barank also paid the $78,400 assignment fee

to the Thor Defendants. See Exhibit F to the Third-Party Complaint.

       However, the June 2017 deed conveying title to Winton was a forgery. In December 2017,

Dominic Pugliese-the great-grandson of Antonio Pugliese-filed an action in the Philadelphia

Court of Common Pleas to quiet title and set aside the conveyance of the property from Winton to

Barank. Thereafter, Barank submitted a claim for coverage under the title insurance policy. As

the underwriter of the title insurance policy, Fidelity paid Barank $160,000.




                                                 2
        In March 2018, Fidelity filed this suit against Assurance for breach of contract, negligence,

and common law indemnification. Fidelity alleges that, in light of the fact that the deed from

Antonio Pugliese to Winton was signed 97 years after he acquired the property, Assurance should

have known that Winton's alleged title was flawed.

        In tum, Assurance filed third-party claims against:

    •   Searcher - The company that Assurance hired to perform the title search;
    •   Alfred Pietrafesa - The individual who performed the title search for Searcher; 3
    •   Brenda Osorio - The individual who notarized the fraudulent deed conveying title from
        Antonio Pugliese to Winton in June 2017;
    •   Winton Street Realty, LLC-The entity that sold the property to Barank;
    •   Kolomyjcevas Sergiejus - The individual who signed the deed conveying the subject
        property to Barank on behalf of Winton; 4 and
    •   The Thor Defendants.

        The Thor Defendants filed a motion to dismiss, arguing that Assurance failed to state any

cognizable claims against them. Following Assurance's voluntary dismissal of several of its

original claims, only its quantum meruit, unjust enrichment, contribution, and indemnification

claims against the Thor Defendants remain for consideration.

                                         LEGAL STANDARD

        A Rule 12(b)( 6) motion to dismiss tests the sufficiency of a complaint. Rule 8 of the

Federal Rules of Civil Procedure requires only "a short and plain statement of the claim showing

that the pleader is entitled to relief." FED. R. C1v. P. 8(a)(2). However, "to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests,'" the plaintiff must provide

"more than labels and conclusions, and a formulaic recitation of the elements of a cause of action




3      Mr. Pietrafesa was dismissed pursuant to a stipulation.
4
       Ms. Osorio, Winton, and Mr. Sergiejus have not responded to the third-party complaint
and have not otherwise appeared in the case.
                                                  3
will not do." Bell At!. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted) (alteration

in original).

        To survive a motion to dismiss, the plaintiff must plead "factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Specifically, "[f]actual allegations must be enough

to raise a right to relief above the speculative level." Twombly, 550 U.S. at 555. The question is

not whether the claimant "will ultimately prevail ... but whether his complaint [is] sufficient to

cross the federal court's threshold." Skinner v. Switzer, 562 U.S. 521, 530 (2011) (citation and

internal quotation marks omitted).

        In evaluating the sufficiency of a complaint, the Court adheres to certain well-recognized

parameters. For one, the Court "must consider only those facts alleged in the complaint and accept

all of the allegations as true." ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994); see also

Twombly, 550 U.S. at 555 (stating that courts must "assum[e] that all the allegations in the

complaint are true (even if doubtful in fact)"). Also, the Court must accept as true all reasonable

inferences emanating from the allegations and view those facts and inferences in the light most

favorable to the nonmoving party. See Rocks v. City of Phila., 868 F.2d 644, 645 (3d Cir. 1989);

see also Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010).

        That admonition does not demand that the Court ignore or discount reality. The Court

"need not accept as true unsupported conclusions and unwarranted inferences." Doug Grant, Inc.

v. Greate Bay Casino Corp., 232 F.3d 173, 183-84 (3d Cir. 2000) (citations and internal quotation

marks omitted). "[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678; see also



                                                 4
Morse v. Lower Merion Sch. Dist., 132 F .3d 902, 906 (3d Cir. 1997) (explaining that a court need

not accept a plaintiffs "bald assertions" or "legal conclusions") (citations omitted).

                                           DISCUSSION

        The Court will first address Assurance's quantum meruit and unjust enrichment claims.

It will then address Assurance's contribution and indemnification claims.

  I.    Quantum Meruit (Count V) and Unjust Enrichment (Count VIII)

        Assurance's claims for quantum meruit and unjust enrichment include the following

allegations: that the Thor Defendants were paid an "Assignment Fee"; that the fee was for the

Thor Defendants' "guarantee that the property could be lawfully closed upon"; that Assurance had

"an expectation of receiving services from [the Thor Defendants] in return for the payment of the

fee"; and that "Assurance did not receive the paid for services from [the Thor Defendants], as the

Subject Property could not be lawfully closed upon." See Third-Party Complaint at§§ 102-105.

       To state a claim for quantum meruit, a plaintiff "must show that the party against whom

recovery is sought either wrongfully secured or passively received a benefit that would be

unconscionable for the party to retain without compensating the provider." Bowden v. DB

Schenker, 693 Fed. App'x. 157, 160 (3d Cir. 2017) (citations omitted). Similarly, to state a claim

for unjust enrichment, a plaintiff must show "benefits conferred on defendant by plaintiff,

appreciation of such benefits by defendant, and acceptance and retention of such benefits under

such circumstances that it would be inequitable for defendant to retain the benefit without payment

of value." Id. (citations omitted).

       The Thor Defendants argue that Assurance's quantum meruit and unjust enrichment claims

should be dismissed because Assurance did not confer any benefit to the Thor Defendants, as

Barank, not Assurance, paid the "Assignment Fee." During oral argument, Assurance's counsel



                                                 5
admitted that Barank-not Assurance-paid this fee and could not articulate any benefit that

Assurance provided to the Thor Defendants that could form the foundation for a quantum meruit

or unjust enrichment claim. 5 Therefore, the Court will dismiss these claims.

       Assurance argues that its quantum meruit and unjust enrichment claims should survive

because "Pennsylvania law does not require that the alleged benefit in an unjust enrichment claim

be conferred directly by the plaintiff upon the defendant, so long as the benefit is not too attenuated

to support equitable relief." Aetna Inc. v. Insys Therapeutics, Inc., 324 F. Supp. 3d 541, 559 (E.D.

Pa. 2018) (citations omitted). However, Aetna is easily distinguished.

       In Aetna, the defendant, a pharmaceutical company, allegedly engaged in a fraudulent

scheme with several doctors to prescribe a drug for non-FDA approved uses in order to increase

sales. Id. at 548. The plaintiff, an insurance company, sued the defendant for unjust enrichment,

among other things, arguing that it conferred financial benefits to the defendant in the form of

payments and that the defendant's retention of such payments would be unjust. In turn, the

defendant argued that the plaintiffs unjust enrichment claim should be dismissed because, among

other reasons, there was no allegation that the plaintiff ever made any direct payments to the

defendant. Id. at 559. The court rejected this argument because the complaint alleged that the

plaintiff "paid for prescriptions of [the drug] based on misrepresentations made by [the defendant]

concerning the indication for which the drug was prescribed, and that the [defendant] gained sales

revenue and market share as a result of these prescriptions." Id. at 559. Although these payments

may not have been direct, the Court concluded that the benefit was not too attenuated. Id.



5      The Department of Housing and Urban Development Certification attached to Assurance's
Third-Party Complaint further shows that Barank-not Assurance-paid the Thor Defendants'
"Assignment Fee." See Exhibit F to the Third-Party Complaint; see also Hartig Drug Co. v. Senju
Pharm. Co., 836 F.3d 261, 268 (3d Cir. 2016) (explaining that a court may consider "exhibits
attached to the complaint" when addressing a motion to dismiss).
                                                  6
        Another case cited by Assurance-Global Ground Support, LLC v. Glazer Enters., 581 F.

Supp. 2d 669 (E.D. Pa. 2008)-is more in line with the case pending here. In Global, the plaintiff

hired the defendant to design and provide air craft de-icing equipment. Id. at 672. The plaintiff

then sold the equipment to a general contractor. In turn, the general contractor hired a third party,

Baker, to inspect the defendant's design before the general contractor installed the de-icing

equipment at an airport. Id. Thereafter, an airline employee allegedly suffered injuries as a result

of defects in the equipment. Id.

        Following other litigation, the plaintiff sought to hold the defendant responsible for the

defective de-icing equipment. Id. at 671. In turn, the defendant brought third-party claims against

Baker for, among other things, unjust enrichment. Id. at 671-72, 675. The defendant argued that

"the benefit it provided to Baker was its services and work product without which [the general

contractor] would not have paid Baker for reviewing the design." Id. at 676. The court concluded

that the benefit alleged by the defendant was "attenuated at best and [did] not fulfill the definition

of benefit as defined under Pennsylvania case law," explaining that the defendant "merely

[providing] its work product to Baker in fulfillment of [the defendant's] agreement with [the

general contractor]" was not sufficient. Id.

       During oral argument in this case, Assurance's counsel argued that Assurance provided the

Thor Defendants a benefit because it facilitated the sale of the property that resulted in the Thor

Defendants receiving an assignment fee from Barank. In other words, like the defendant in Global

Ground Support, Assurance argues that without the services Assurance provided to Barank, the

closing never would have happened, and Barank would not have paid the Thor Defendants the

assignment fee. However, as was the case in Global Ground Support, the Court concludes that

the alleged benefit provided by Assurance is "attenuated at best" and does not fulfill the definition



                                                  7
of benefit under Pennsylvania case law. See id at 676. Therefore, the Court will dismiss

Assurance's quantum meruit and unjust enrichment claims. See Scaramuzza v. Sciolla, Civ. No.

04-1270, 2004 U.S. Dist. LEXIS 18709, at *15 (E.D. Pa. 2004) (dismissing unjust enrichment

claim where the plaintiff did not allege that it conferred a benefit to the defendant).

 II.    Contribution and Indemnification (Count XI)

        Assurance also asserts a claim for "Contribution and Indemnification" against the Thor

Defendants.    Assurance claims that, in the event that it is held liable to Fidelity, the Thor

Defendants are "directly and proximately responsible for causing said harm or, in the alternative,

[are] jointly and severally liable to Fidelity with Assurance for causing said harm." Third-Party

Complaint at ii 179. It asserts its alleged contractual and common law rights to contribution and

indemnification against the Thor Defendants "to the extent their negligence, tortious, or other

wrongful conduct caused or contributed to any of Fidelity's damages." Id. at ii 180. The Court

will dismiss these claims because--excluding these conclusory allegations-Assurance does not

allege any tortious conduct on the part of the Thor Defendants.

       As an initial matter, Assurance did not attach any contract between it and the Thor

Defendants to its third-party complaint; nor did it set forth the essential terms of any such contract.

See generally Third-Party Complaint. Assurance alleged only that "[p]ursuant to an oral and/or

written contract, Thor Equity and/or Alexander Pekerman agreed to indemnify Assurance for any

claims resulting from or related to the closing of the Subject Property and/or the transfer of title

from Barank Development." Id. at 187. The Court disregards these conclusory allegations of a

contract. See Utah v. Strayer Univ., 667 Fed. App'x. 370, 371 (3d Cir. 2016) (explaining that a

district court properly rejected a plaintiffs conclusory allegations of a contract at the motion to

dismiss stage where the plaintiff "did not point to any specific and definite contract terms").



                                                   8
        Without a contract, Assurance is left with common law claims for contribution and

indemnification.    Under Pennsylvania law, "a right to contribution arises only among joint

tortfeasors." Waynesborough Country Club ofChester County v. Diedrich Niles Bolton Architects,

Inc., Civ. No. 07-155, 2008 U.S. Dist. LEXIS 18746, at *17 (E.D. Pa. 2008) (citation omitted).

For the parties to be joint tortfeasors, they "'must either act together in committing the wrong, or

their acts, if independent of each other, must unite in causing a single injury."' Id (quoting

Lasprogata v. Qualls, 397 A.2d 803, 805 n.4 (Pa. Super. Ct. 1979)). Similarly, common law

indemnification "is based upon a tort theory ofliability." Global Ground Support, 581 F. Supp.

2d at 673 (citing Walton v. Avco Corp., 610 A.2d 454, 460 (Pa. 1992)); see also Pansini v. Trane

Co., Civ. No. 17-3948, 2018 U.S. Dist. LEXIS 77975, at *19 (E.D. Pa. 2018) ("Common law

indemnity is a means of restitution to be used by one tortfeasor against another .... ") (citation and

quotations omitted).

       In this case, Assurance has voluntarily dismissed all of its tort claims against the Thor

Defendants. And in setting out its contribution and indemnification claims, Assurance does not

specifically allege any tortious conduct on the Thor Defendants part. See Third-Party Complaint

at iii! 17 6-191. As such, Assurance fails to allege that the Thor Defendants are tortfeasors at all,

let alone joint tortfeasors with Assurance as to Fidelity.      Therefore, the Court will dismiss

Assurance's claims for common law contribution and indemnification. See Global Ground

Support, 581 F. Supp. 2d at 673 ("Without a tort, there can be no tort-feasor, and without a tort-

feasor, there can be no right to contribution or indemnity."); New Prime, Inc. v. Brandon Balchune

Constr., Inc., Civ. No. 14-2410, 2017 U.S. Dist. LEXIS 206748, at *25-28 (M.D. Pa. 2017)

(dismissing contribution and indemnification claims because, among other reasons, the third-party

plaintiffs failed to "specifically [allege] any tortious conduct on the [third-party defendant's]



                                                  9
part"); Andritz Sprout-Bauer, Inc. v. Beazer East, Inc., 12 F. Supp. 2d 391, 420 (M.D. Pa. 1998)

(dismissing contribution claim against third-party defendant after dismissing common law tort

claims because there was "no longer any possible theory of recovery"). 6

                                            CONCLUSION


        For the foregoing reasons, the Court will grant the Thor Defendants' motion to dismiss.

An appropriate order follows.



                                                              BY THE COURT:




                                                              UNITED ST ATES DISTRICT JUDGE




6
         Assurance's common law indemnification claim fails for a second reason. "[A] defendant
is entitled to indemnification [only] when its liability arises ... out of a relationship that legally
compels the defendant to pay for the act or omission of a third party." Morris v. Lenihan, 192
F.R.D. 484, 489 (E.D. Pa. 2000) (citing Willet v. Pennsylvania Med. Catastrophe Loss Fund, 702
A.2d 850, 854-55 (Pa. 1997)). Examples of such relationships include: (1) respondeat superior;
(2) municipal liability; and (3) liability between parties along a chain of distribution. See Pansini,
2018 U.S. Dist. LEXIS 77975, at *17-18 (citations omitted). Here, Assurance does not claim that
it had one of these types of relationships with the Thor Defendants or otherwise explain how it
could be held vicariously or secondarily liable for the Thor Defendants' conduct. The absence of
the requisite legal relationship between Assurance and the Thor Defendants provides another
reason to reject Assurance's common law indemnification claim. See Morris, 192 F.R.D. at 489
(dismissing indemnification claim because nothing in the third-party complaint indicated the
existence of a relationship between the defendants and the third-party defendants that would
legally require the defendants to pay for damages for which the third-party defendants were
primarily liable); New Prime, Inc., 2017 U.S. Dist. LEXIS 206748, at *28-29 (dismissing common
law indemnification claims because, among other reasons, "the crossclaims fail[ ed] to allege a
fundamental tenant of common law indemnity-a legal relationship from which liability may
attach").


                                                 10
